DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaoka et al. (JP 2018099905).
Nagaoka discloses in figures 1 and 4 an occupant protection system (Pr) of the present invention comprising: a rollover airbag device (Eb2, Eb3) provided in a vehicle interior; a battery (bt, 5D) configured to supply power to the rollover airbag device; a controller (100) configured to determine a rollover of a vehicle and, if a rollover of the vehicle is determined, activate the rollover airbag device using power supplied from the battery; and a backup power source (5D) configured to charge power to be used if the battery fails, wherein the controller determines a collision of the vehicle and examines the battery for any failure and, if a collision of the vehicle is determined and the battery is examined to have a failure, activates the rollover airbag device using the power charged in the backup power source (claim 1) (translation citation “Power storage unit 5D has a function corresponding to a backup capacitor. The power storage unit 5D can be configured with a capacitor, for example. When the system related to the wiring L3 fails due to the impact applied to the vehicle 300, the power storage unit 5D supplies the operating power of the detection means SE. In the first embodiment, when the system related to the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueno (JP 20044284448).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614